Case: 22-30010     Document: 00516458721         Page: 1     Date Filed: 09/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      September 2, 2022
                                  No. 22-30010
                                                                        Lyle W. Cayce
                                                                             Clerk

   Antonio Saavedra-Vargas,

                                                           Plaintiff—Appellant,

                                       versus

   BP Exploration & Production, Incorporated; BP
   America Production Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:18-CV-11461


   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Antonio Saavedra-Vargas (“Vargas”) sued BP for damages resulting
   from injuries allegedly caused by the Deepwater Horizon oil spill. After the
   deadline to designate experts had passed, Vargas moved to modify the
   scheduling order. Specifically, he sought to designate Dr. Natalie Perlin to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30010        Document: 00516458721              Page: 2      Date Filed: 09/02/2022




                                         No. 22-30010


   testify on “breakthrough research.” The district court granted the motion
   based on Vargas’ representations regarding Dr. Perlin’s research and his
   assurances that he would not use the opportunity to replace his current
   experts or add other new experts. But then Vargas designated twelve experts.
   Only two of those experts, including Dr. Perlin, had anything to do with the
   recent research Vargas invoked as good cause for the modification. BP moved
   to strike all new experts as untimely except for Dr. Perlin, and the district
   court granted that motion as Vargas’ designations violated “both the spirit
   and purpose” of the court’s modification of the scheduling order. Saavedra-
   Vargas v. BP Expl. & Prod., Inc., 2021 WL 3187402, at *4 (E.D. La. July 27,
   2021). 1 Without those experts, Vargas could not show causation and his
   claims did not survive summary judgment. Saavedra-Vargas v. BP Expl. &
   Prod., Inc., 2021 WL 5881825, at *3 (E.D. La. Dec. 13, 2021).
           On appeal, Vargas argues that the “plain language” of the new
   scheduling order did not prohibit designating experts beyond Dr. Perlin, so
   the district court abused its discretion in striking them. Two legal principles
   rebuff that argument. First, the district court is the master of its docket and
   enjoys “broad discretion in enforcing the deadlines in [its] scheduling
   orders.” Batiste v. Lewis, 976 F.3d 493, 500 (5th Cir. 2020). Second,
   scheduling orders are not statutes, and we do not interpret them as such. Cf.
   Kanter v. Barr, 919 F.3d 437, 454 (7th Cir. 2019) (Barrett, J., dissenting). As
   he requested in his motion, Vargas got an extension to add one expert.
   Instead, he added twelve. The court did not, therefore, abuse its discretion
   in rejecting the transparent bait-and-switch. And, as Vargas concedes, he has
   no case without those experts. We AFFIRM.


           1
             More precisely, the court rejected ten of the twelve new experts, permitting
   Vargas to keep Dr. Perlin and an additional expert who co-authored a study with Dr. Perlin.
   Saavedra-Vargas, 2021 WL 3187402, at *5.




                                               2